Per Curiam.
The sole issue raised on this appeal is whether the trial court erred in denying the motion by the plaintiff to set aside the verdict as inadequate. The plaintiff’s claims of injury and damages were strongly contested. It was the function of the jury to determine the credibility of the witnesses and the weight to be accorded their testimony. There is nothing in the record to indicate that the verdict returned was not reasonably reached upon a proper consideration of all the evidence.
There is no error.